Appellant was convicted of incest on a plea of guilty, his punishment being assessed at six years confinement in the penitentiary. *Page 500 
A motion for new trial was filed upon two grounds, first, that the verdict was arrived at by the jury by lot and was not a fair expression of the opinion of the jurors who tried the case. The second ground is to the effect that the county attorney read the first count in the indictment, which charged rape, appellant having pleaded guilty to the second count, which charged incest, and that in reading the indictment to the jury the county attorney read the entire indictment, which contained said two counts. These matters are urged as grounds of the motion, but are not in any way verified. The motion is not even sworn to by appellant. The record is before us without a statement of facts or bills of exception. The matters complained of can not be considered as they are presented, not being verified in any manner so as to authorize the court to judicially notice them.
The judgment is affirmed.
Affirmed.